Foley, J., dissenting: The majority highlights the anomalous results, gaps in the application of the statutory scheme, and tax policy concerns if section 6229(d) does not suspend the section 6501 period of limitations. If the statute needs repair, we are not charged with the responsibility of fixing it. See Resolution Trust Corporation v. Westgate Partners, Ltd., 937 F.2d 526, 531 (10th Cir. 1991) (stating that it is the function of the legislative branch, not the judicial branch, to make the laws). The majority states that the statutory regime is “distressingly complex” and “not a model of clarity”» yet exacerbates this ostensible problem by forcing section 6501, an inapplicable provision, into section 6229(a). Where a statute is clear on its face, we require unequivocal evidence of legislative purpose before construing the statute so as to override the plain meaning of the words used therein. See Huntsberry v. Commissioner, 83 T.C. 742, 747-748 (1984). There is no such evidence of legislative purpose. Section 6229(a) and (d) does not reference the section 6501 limitations period. The “period specified in subsection (a)”, referenced by subsection (d), is the 3-year period expiring on the later of the date the partnership return is filed or the last day for filing such return. The statute and legislative history do not support the majority’s holding. In essence, the majority’s holding rests on the Supreme Court’s pronouncement that a statute of limitations receives strict construction in favor of the Government. See El. DuPont De Nemours & Co. v. Davis, 264 U.S. 456, 462 (1924). Strict construction is a “close or rigid reading and interpretation of a law” and “refuses to expand the law by implications or equitable considerations”. Black’s Law Dictionary 1422 (6th ed. 1990). The majority, however, stretches the applicability of the statute to ensure that the Government prevails. That is reconstruction, not strict construction. Accordingly, I respectfully dissent. Chabot and Parr, JJ., agree with this dissent.